DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 21, 2022 has been entered.

Response to Amendment
New claims 32-51 are pending in the application. Claims 1-31 have been cancelled. Claims 32-51 are rejected.	

Election/Restrictions
The restriction requirement as set forth on December 29, 2016 has been reconsidered in light of the cancellation of all previously pending claims and is hereby withdrawn.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 29, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 is unclear because it recites “wherein the sensor is a first sensor and further comprising a second sensor”. This limitation is confusing since Claim 49, upon which claim 50 depends, already recites this identical limitation. It is unclear if applicant is attempting to refer back to the previously recited first and second sensors from claim 49 of if applicant is attempting to claim additional distinct sensors. For the purposes of examination, this limitation is being interpreted as referring back to the previously recited first and second sensors set forth in claim 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32-39, 42-46, and 48-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Anderson et al. (U.S. PG Pub. 2011/0313429) in view of previously cited Bridges (U.S. Patent No. 6,027,512).
Regarding claim 32, Anderson teaches an apparatus (See paragraphs [0003]-[0004]) comprising: 
a harvesting needle (510) configured to penetrate a biological tissue a particular depth (See Figs. 7, 11; paragraphs [0138]); 
a conduit (720) configured to facilitate flow of a fluid therethrough, wherein the harvesting needle is in communication with the conduit (See paragraph [0109] which states the conduit is in communication with a pressure source which can facilitate applying pressure to the proximal openings 620 for removal and/or insertion of the micrografts in the tubes 510; see also paragraph [0162] which states “The conduit (720) can also be provided in communication with a source of low and/or high pressure, e.g.: a vacuum arrangement and/or a source of pressurized gas or liquid (emphasis added)” and paragraph [0164] which states “such fluid can be provided, e.g., though a conduit or the like that can be provided in communication with a proximal end of the tube” and paragraph [0165] which lists several “exemplary fluids” which may be used in the invention); 
a base (1410) configured to be placed on a surface of the biological tissue; wherein when the harvesting needle is in a retracted state, the harvesting needle does not protrude from a lower surface of the base; and wherein when the harvesting needle is pulled downward, the harvesting needle protrudes beyond a lower surface of the base. (See paragraphs [0138]-[0141] and [0149])
Anderson does not explicitly teach a filter arrangement provided at least partially in a path of the fluid.
Bridges, in the analogous art of tissue harvesting (the device of Bridges is reasonably pertinent to the problem faced by the inventor-collecting tissue on a filter), teaches a conduit 4 (Fig. 2) capable of facilitating flow therethrough, wherein a proximal end of the hollow tube is in communication with the conduit (Fig. 2); a filter arrangement 25 or 48 (Figs. 1, 4) provided at least partially in a path of the fluid, wherein, in operation, the fluid flows through the conduit so as to remove a graft portion from the hollow tube and transport the graft portion to the filter arrangement (Fig. 1; col. 6, lines 9-56). Bridges teaches the filter (screen) allows for the grafts to be quickly and easily accessed by the operator (See Col. 7, lines 50-60)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Anderson to include a filter arrangement as taught by Bridges since the filter as taught by Bridge’s is an efficient means to collect and store the grafts thereby making the device easier for the surgeon to operate.
Regarding claim 33, modified Anderson further teaches a hub (710) and a housing (outer enclosure near reference number 720) including a recess (open space above needles); wherein the harvesting needle is coupled to the hub (See Fig. 7); and wherein the hub is configured to fit in the recess of the housing of the apparatus (See Fig. 7).
Regarding claim 34, modified Anderson further teaches the base (1410) is movably coupled to the housing along an axis (the housing can move relative to the base and is coupled when aligned for the needles to pass through the openings in the base), and
wherein the housing is configured to insert and withdraw the harvesting needle from the biological tissue when the housing is translated back and forth along the axis relative to the base. (See paragraphs [0144]-[0149]). (Note the housing of Anderson is capable of being translated axially relative to the base since there are no structures which would prevent such movement).
Regarding claim 35, modified Anderson further teaches a plurality of harvesting needles coupled to the hub, the plurality of harvesting needles including the harvesting needle. (See Fig. 7).
Regarding claim 36, modified Anderson further teaches each of the plurality of harvesting needles has an inner diameter of less than 1 mm. (See paragraph [0099] which states the needle may be 18 or 20 gauge biopsy needles with  inner diameter of the needle being 0.838mm or 0.564mm)
Regarding claim 37, modified Anderson further teaches an actuator (1120) configured to move the plurality of harvesting needles into the biological tissue (See paragraph [0137]); and the actuator also withdraws the plurality of harvesting needles out from the biological tissue.
Modified Anderson does not explicitly teach a spring configured to withdraw the needles. 
Anderson states the actuator may be a “conventional linear actuator or the like”. Spring return linear actuators are widely known and employed in the mechanical arts. Additionally, spring powered needles are also widely known in the arts. 
It would have been obvious to one of ordinary skill in the art at the time of invention to use a spring return linear actuator in the device of modified Anderson since spring return linear actuators are widely known and employed in the medical and mechanical arts and are deemed to be a simple substitution of one known element for another to achieve predictable results, namely reliable and precise actuation of the needles.
Regarding claim 38, modified Anderson further teaches the base (1410 in combination with 1400 and 1430) includes a recess (space containing 210) that is configured to form an enclosed volume above the surface of the biological tissue (See Fig. 14);
wherein in the retracted state, a distal end of the harvesting needle is positioned above the recess; and
wherein when the harvesting needle is pulled downward, the distal end of the harvesting needle extends through the recess and pierces the biological tissue. (See paragraphs [0138]-[0141] and [0149])
Regarding claim 39, modified Anderson further teaches  a housing (outer enclosure near reference number 720);
wherein the conduit passes at least partially through the housing (note conduit 720 extends through the housing to the tube linking it to 730);
wherein a distal portion of the harvesting needle (points 520) is structured to be inserted into the biological tissue to remove at least one portion of the biological tissue therefrom when the harvesting needle is withdrawn from the biological tissue (See paragraphs [0076], [0083], [0100]-[0104], and [0105]);
wherein, in operation, the fluid flows through the conduit (See paragraphs [0109], [0162]-[0165] so as to remove the at least one portion of the biological tissue from the harvesting needle (See paragraph [0104] which states the grafts may be removed from the proximal ends of the tubes), and transport the at least one portion of the biological tissue to the filter arrangement (Anderson as modified above to include a filter would operate to have the grafts be transported to the filter); and
wherein the biological tissue is skin tissue (See paragraphs [0003]-[0004]).
Regarding claim 42, modified Anderson further teaches a sensor configured to detect a presence of at least one portion of the biological tissue within the conduit. (See paragraph [0167])
Regarding claim 43, Anderson teaches an apparatus (See Fig. 7, paragraphs [0003]-[0004]) comprising:
a plurality of harvesting needles (510) each of which is configured to penetrate skin tissue (See paragraph [0111]);
a housing (enclosure near reference numeral 720) including a recess (open space above needles);
a hub (710) that is configured to fit in the recess of the housing (See Fig. 7), the plurality of harvesting needles coupled to the hub (See Fig. 7);
a conduit (720 including tube extending to 730) fluidly coupled to each of the plurality of harvesting needles (See Fig. 7), the conduit configured to facilitate flow of a fluid therethrough (See paragraphs [0109] which states the conduit is in communication with a pressure source which can facilitate applying pressure to the proximal openings 620 for removal and/or insertion of the micrografts in the tubes 510; see also paragraph [0162] which states “The conduit (720) can also be provided in communication with a source of low and/or high pressure, e.g.: a vacuum arrangement and/or a source of pressurized gas or liquid (emphasis added)” and paragraph [0164] which states “such fluid can be provided, e.g., though a conduit or the like that can be provided in communication with a proximal end of the tube” and paragraph [0165] which lists several “exemplary fluids” which may be used in the invention); 
wherein a distal portion (sharp points 520) of each of the plurality of harvesting needles is configured to be inserted into the skin tissue to remove at least one portion of the skin tissue therefrom when the harvesting needle is withdrawn from the skin tissue (See paragraphs [0076], [0083], [0100]-[0104], and [0105]); and
wherein, in operation, the fluid flows through the conduit (See paragraphs [0109], [0162]-[0165]) so as to remove the at least one portion of the skin tissue from each of the plurality of the harvesting needles (See paragraph [0104] which states the grafts may be removed from the proximal ends of the tubes), and transport and retain the at least one portion of the skin tissue (Anderson also teaches storing the grafts in a matrix (210) which provides stability and support as well as nutrients to aid in growth (See paragraphs [0089]-[0096]). 
Anderson does not explicitly teach a filter arrangement provided at least partially in a path of the fluid or that the fluid flows to transport the portions of skin tissue to the filter where they are retained.
Bridges, in the analogous art of tissue harvesting (the device of Bridges is reasonably pertinent to the problem faced by the inventor-collecting tissue on a filter), teaches a conduit 4 (Fig. 2) capable of facilitating flow therethrough, wherein a proximal end of the hollow tube is in communication with the conduit (Fig. 2); a filter arrangement 25 or 48 (Figs. 1, 4) provided at least partially in a path of the fluid, wherein, in operation, the fluid flows through the conduit so as to remove a graft portion from the hollow tube and transport the graft portion to the filter arrangement (Fig. 1; col. 6, lines 9-56). Bridges teaches the filter (screen) allows for the grafts to be quickly and easily accessed by the operator (See Col. 7, lines 50-60)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Anderson to include a filter arrangement as taught by Bridges since the filter as taught by Bridge’s is an efficient means to collect and store the grafts thereby making the device easier for the surgeon to operate.
Regarding claim 44, modified Anderson further teaches an actuator (1120) configured to move the plurality of harvesting needles into the skin tissue (See paragraphs [0137]-[0141]).
Regarding claim 45, modified Anderson further teaches the recess is a first recess and further comprising a base (1410) configured to be placed on a surface of the skin tissue (See Fig. 14);
wherein the base includes a second recess (space between 1410, 1400, and 1430) that is configured to form an enclosed volume above the surface of the skin tissue (See Fig. 14);
wherein in a retracted state, a distal end of each of the harvesting needles is positioned outside of the recess (See paragraphs [0137]-[0141]); and
wherein when each of the harvesting needles is pulled downward, the distal end of each of the harvesting needles extends through the recess and pierces the skin tissue. (needles extend through holes 1420 in lower part of the base) (See paragraphs [0137]-[0141]).
Regarding claim 46, modified Anderson further teaches wherein in the retracted state each of the harvesting needles does not protrude from a lower surface of the base (outer surface of 1410); and
wherein when each of the harvesting needles is pulled downward, each of the harvesting needles protrudes beyond a lower surface of the base (needles extend through holes 1420 in lower part of base). (See paragraphs [0137]-[0141]);
Regarding claim 48, Anderson teaches an apparatus (See paragraphs [0003]-[0004]) comprising: 
a harvesting needle (distal end of 510) configured to penetrate skin tissue (See Fig. 7); 
a conduit (proximal end of 510 in conjunction with 720) fluidly coupled to the harvesting needle, the conduit configured to facilitate flow of a fluid therethrough (See paragraph [0109] which states the conduit is in communication with a pressure source which can facilitate applying pressure to the proximal openings 620 for removal and/or insertion of the micrografts in the tubes 510; see also paragraph [0162] which states “The conduit (720) can also be provided in communication with a source of low and/or high pressure, e.g.: a vacuum arrangement and/or a source of pressurized gas or liquid (emphasis added)” and paragraph [0164] which states “such fluid can be provided, e.g., though a conduit or the like that can be provided in communication with a proximal end of the tube” and paragraph [0165] which lists several “exemplary fluids” which may be used in the invention); and 
a sensor configured to detect a presence of a portion of the skin tissue within the conduit (See paragraph [0167]); 
wherein a distal portion of the harvesting needle is configured to be inserted into the skin tissue to remove the portion of the skin tissue (harvested micrografts 120) therefrom when the harvesting needle is withdrawn from the skin tissue (See paragraphs [0076], [0083], and [0105] which discuss inserting the tubes to the “dermal/fatty layer junction”).
Anderson further teaches wherein, in operation, the fluid flows through the conduit (See paragraphs [0109], [0162]-[0165]) so as to remove the portion of the skin tissue from the harvesting needle (See paragraph [0104] which states the grafts may be removed from the proximal ends of the tubes), and transport the portion of the skin tissue away from the harvesting needle. Anderson also teaches storing the grafts in a matrix (210) which provides stability and support as well as nutrients to aid in growth (See paragraphs [0089]-[0096]). 
Anderson does not explicitly teach a filter arrangement provided at least partially in a path of the fluid or that the fluid flows through the conduit so as to remove the portion of the skin tissue from the harvesting needle and transport the portion of skin tissue to the filter which retains the portion of skin tissue.
Bridges, in the analogous art of tissue harvesting (the device of Bridges is reasonably pertinent to the problem faced by the inventor-collecting tissue on a filter), teaches a conduit 4 (Fig. 2) capable of facilitating flow therethrough, wherein a proximal end of the hollow tube is in communication with the conduit (Fig. 2); a filter arrangement 25 or 48 (Figs. 1, 4) provided at least partially in a path of the fluid, wherein, in operation, the fluid flows through the conduit so as to remove a graft portion from the hollow tube and transport the graft portion to the filter arrangement (Fig. 1; col. 6, lines 9-56). Bridges teaches the filter (screen) allows for the grafts to be quickly and easily accessed by the operator (See Col. 7, lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Anderson to include a filter arrangement as taught by Bridges since the filter as taught by Bridge’s is an efficient means to collect and store the grafts thereby making the device easier for the surgeon to operate.
	Regarding claim 49, modified Anderson further teaches the sensor is a first sensor and further comprising a second sensor that is configured to detect a pressure differential across the filter arrangement. (Note paragraph [0166]-[0167] states the apparatus may have more than one sensor. Additionally, a pressure sensor is deemed to be a type of force sensor. Anderson also teaches the sensor can determine the number or percentage of micrografts harvested. This is deemed to meet the claimed limitation).
	Regarding claim 50, modified Anderson further teaches the sensor is a first sensor and further comprising a second sensor (see paragraph [0166]-[0167] which states the apparatus may have more than one sensor) and a controller (see paragraph [0166]) in communication with the second sensor, the second sensor being configured to provide a parameter to the controller;
wherein the controller is configured to control a composition of the fluid (note the sensor can detect the presence of micrografts which is part of the composition of the fluid when the fluid is in the system), based on the parameter; and
wherein the parameter is indicative of a composition of the fluid. (can detect the presence of micrografts which is part of the composition of the fluid when the fluid is in the system)1
	Regarding claim 51, modified Anderson further teaches a housing (outer enclosure near reference number 720) that is coupled to the harvesting needle (510);
a flexible tube (13 – see Bridges Fig. 1) coupled to the housing, the flexible tube fluidly coupled to the conduit; and
a receiving substrate (canister 22) positioned outside of the housing that includes the filter arrangement (25); and
wherein a position of an end of the flexible tube (13) and the receiving substrate is adjustable to change the location in which the portion of the skin tissue is deposited on the filter arrangement. (Note the end of tube 13 connected to lid 23 can be wiggled or otherwise moved which would result in micrografts being placed in different locations).
Claim 40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Anderson et al. (U.S. PG Pub. 2011/0313429) in view of previously cited Bridges (U.S. Patent No. 6,027,512) as applied to claim 39 as set forth above, and further in view of previously Bennett (U.S. Patent No. 4,930,997).
Regarding claim 40, modified Anderson further teaches a chamber (vessel 22 as seen in Bridges Fig. 1) in fluid communication with the conduit, the filter arrangement (25) positioned within the chamber to define a first side of the filter arrangement (side facing lid 23) and a second side of the filter arrangement (opposite side facing narrowing cone section); and
wherein the filter arrangement blocks the at least one portion of the biological tissue from passing through the filter arrangement (See Fig. 1 of Bridges).
Neither Anderson nor Bridges expressly discloses a vent positioned on the second side of the filter to facilitate2 removal of entrained gas from the liquid and out the vent.
Bennett, in the analogous art of suction devices (the device of Bennett is reasonably pertinent to the problem faced by the inventor-to release air that may be entrained in the fluid and prevent the chamber from filling with air), teaches venting a collection, for the purpose of venting pressure/air from the collection and preventing reduction of the capacity of the tissue (Col. 14, line 56 through Col. 15, line 16 and Col. 7, lines 40-56). Low pressure can also be provided in communication with the vent (Figs. 4, 11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Anderson in view of Bridges and include the vent, as taught by Bennett, for the purpose of venting pressure/air from the collection and preventing reduction of the capacity of the tissue (See Col. 14, line 56 through Col. 15, line 16).
Claims 41 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Anderson et al. (U.S. PG Pub. 2011/0313429) in view of previously cited Bridges (U.S. Patent No. 6,027,512) as applied to claims 32 and 43 as set forth respectively above, and further in view of Hibner (US PG Pub 2007/0179401)
Regarding claims 41 and 47, modified Anderson teaches the apparatus of claims 32 and 43 respectively above and further teaches a valve positioned between the plurality of harvesting needles (510) and the filter arrangement (See paragraph [0104]);
wherein the valve is configured to open to facilitate movement of the fluid and a portion of the biological tissue harvested using the harvesting needle through the valve (see paragraph [0104]). 
Modified Anderson does not explicitly teach wherein the valve is configured to close when the harvesting needle is not positioned within the biological tissue to direct some fluid through the harvesting needle to clean or unblock the harvesting needle.
Hibner teaches an analogous needle device for taking tissue samples (a biopsy needle) which features a flush valve assembly which allows the surgeon to flush the need to remove coagulated blood do repeated samples may be taken without impediment. (See paragraph [0015]) 
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the ability to use the valve to flush the needle when it’s not within the skin tissue as taught by Hibner since the ability to flush or unblock the needle during the procedure makes the device easier to use and also reduces the time of the procedure which is known to contribute to better patient outcomes.
Response to Arguments
Applicant’s arguments with respect to the previously pending claim(s) are moot because those claims have been cancelled. 
Applicant argues with respect to new independent claim 32 that none of the cited references, or combinations thereof teach when the harvesting needle is in a retracted state, the harvesting needle does not protrude from a lower surface of the base, and when the harvesting needle is pulled downward, the harvesting needle protrudes beyond a lower surface of the base. This is unpersuasive. 
As seen in Fig. 14 of and described in paragraphs [0138]-[0141] and [0149] of Anderson, the base (1410) provides stability and is placed on the donor site. In the retracted state, the needles are above the channels (1420, 1425) and the channels aid in guiding the needles to the skin while providing stability for the skin. (See paragraph [0149]).
Applicant argues with respect to new independent claim 43 that none of the cited references, or combinations thereof, teach a hub configured to fit in the recess of the housing where the plurality of needles are coupled to the hub. This is unpersuasive. 
As seen in Fig. 7, Anderson teaches a hub (710) that is configured to fit in the recess (open space 720) of the housing (See Fig. 7), and the plurality of harvesting needles (510) are coupled to the hub (See paragraphs [0108]-[0111]).
Applicant argues with respect to new independent claim 48 that none of the cited references, or combinations thereof, teach a sensor configured to detect a presence of a portion of the skin tissue within the conduit. This is unpersuasive.
As described in paragraphs [0166]-[0168], Anderson teaches a variety of sensors which can be located throughout the device including a sensor for detecting the presence of micrografts (skin tissue) within the conduit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Monday through Thursday between 9:30am and 2:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771         

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted the claim as presently presented contains an alternative limitation “control a flow rate or a composition of the fluid, based on the parameter; and wherein the parameter is at least one of a flow rate of the fluid, or indicative of a composition of the fluid”. If a reference teaches one of these, it is deemed to meet the limitation as claimed. See MPEP § 2173.05(h).
        2 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).